 

 

Exhibit 10.2



EXECUTION VERSION

 

 

REGISTRATION RIGHTS AGREEMENT



THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of August 30, 2011, by and among Guided Therapeutics, Inc., a Delaware
corporation located at 5835 Peachtree Corners East, Suite D, Norcross, Georgia
30092 (the “Company”), Dolores M. Maloof, a resident of Georgia (“Maloof”) and
James E. Funderburke (“Funderburke”), a resident of Georgia (Maloof and
Funderburke are referred to each, as an “Investor” and collectively, as the
“Investors”).

RECITALS

A. Investors and the Company have contemporaneously entered into an Agreement
and Release (the “Agreement”) pursuant to which the Company will issue the
Investors warrants (the “Warrants”) to purchase 2.6 million shares of the
Company’s common stock with $.001 par value, exercisable at $.01 per share (the
“Company Common Stock”).

B. In connection with the Agreement, the Company has agreed to provide certain
registration rights to Investors.

C. The Company and Investors are entering into this Agreement to set forth the
terms and conditions applicable to the grant and exercise of such registration
rights.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Company and Investors agree as follows:

1.                  Definitions.

As used in this Agreement, the following terms have the following meanings:

“1933 Act” means the Securities Act of 1933, as amended from time to time, or
any successor federal statute, and the rules and regulations of the SEC issued
under such act, as they each may, from time to time, be amended.

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time, or any successor federal statute, and the rules and regulations of the SEC
issued under such act, as they each may, from time to time, be amended.

“Agreement” has the meaning set forth in the preamble.

“Company” has the meaning set forth in the preamble and shall also include the
Company’s successors.

“Company Common Stock” has the meaning set forth in the recitals.

“Holder(s)” means the Investors and any Permitted Transferees.

“Indemnified party” has the meaning set forth in Section 4(c).

“Indemnifying party” has the meaning set forth in Section 4(c).

“Other Stockholders” means Persons other than Holders, who, by virtue of
agreements with the Company or any affiliate of the Company, whether entered
into prior to, on, or after the date hereof, are entitled to include securities
of the Company in the Shelf Registration Statement.

“Permitted Interruption” has the meaning set forth in Section 5.

“Permitted Transferees” means a Person who acquires not less than 100,000 shares
of Company Common Stock which were originally acquired by Investors pursuant to
the Agreement and who has complied with Section 6(d).

“Person” means an individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

“Prospectus” means the prospectus included in the Shelf Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, and by all other amendments and
supplements to such prospectus, and in each case including all material
incorporated by reference therein.

“Registrable Securities” means shares of Company Common Stock acquired by
Investors upon exercise of the Warrants issuable pursuant to the Agreement;
provided, however, that any such shares of Company Common Stock shall cease to
be Registrable Securities when they (i) have been sold pursuant to the Shelf
Registration Statement, (ii) have been or may be sold pursuant to Rule 144 of
the 1933 Act, (iii) have been transferred to someone other than a Permitted
Transferee, or (iv) have ceased to be outstanding.

“Registration Expenses” means any and all expenses incident to performance of or
compliance by the Company with this Agreement, including without limitation: (i)
all SEC registration and filing fees, (ii) all fees and expenses incurred by the
Company in connection with compliance with state securities or blue sky laws,
(iii) all expenses incurred by the Company of preparing word processing,
printing and distributing the Shelf Registration Statement, any Prospectus, and
any amendments or supplements thereto, (iv) the fees and disbursements of
counsel for the Company and (v) the fees and disbursements of the independent
public accountants of the Company, including the expenses of any special audits,
but excluding (x) fees and expenses of counsel to the Holders and (y)
underwriting discounts and commissions, brokers commissions or similar fees and
transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder.

“Registration Period” has the meaning set forth in Section 2(a) hereof.

“SEC” means the Securities and Exchange Commission.

“Shelf Registration Statement” means a “shelf” registration statement of the
Company that covers an offering to be made on a continuous basis of all of the
Registrable Securities (and may include other securities of the Company held by
Other Stockholders) on an appropriate form under Rule 415 under the 1933 Act, or
any similar rule that may be adopted by the SEC, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

2.                  Registration Under the 1933 Act.

(a)                The Company shall use its best efforts to file the Shelf
Registration Statement as soon as practicable following the issuance of the
Warrants pursuant to the Agreement, but in any case no later than 60 days after
the date of this Agreement, and shall use its commercially reasonable best
efforts to cause the Shelf Registration Statement to be declared effective by
the SEC as soon as practicable and (subject to Section 3(d) and Section 5) to
remain effective until the date on which all shares of Company Common Stock
acquired, or which may be acquired, by Investors upon exercise of the Warrants
have ceased to be Registrable Securities (the “Registration Period”).

(b)               The Company shall pay all Registration Expenses in connection
with the registration pursuant to this Section 2. Each Holder shall pay (i) all
underwriting discounts and commissions, brokers commissions or similar fees and
transfer taxes, if any and (ii) the fees and expenses of counsel to the Holders,
if any, pro rata in proportion to the number of Registrable Securities sold by
such Holder pursuant to the Shelf Registration Statement in relation to all
Registrable Securities sold pursuant to the Shelf Registration Statement.

(c)                In addition to the Registrable Securities, the Company may
include in the Shelf Registration Statement securities held by Other
Stockholders.

3.                  Registration Procedures.

(a)                In connection with the obligations of the Company with
respect to the Shelf Registration Statement, the Company shall:

(1)               prepare and file with the SEC the Shelf Registration Statement
on an appropriate form under the 1933 Act, which form (x) shall be selected by
the Company and (y) shall be available for the resale of the Registrable
Securities by the selling Holders thereof and (z) shall comply as to form in all
material respects with the requirements of the applicable form;

(2)               prepare and file with the SEC such amendments and
post-effective amendments to the Shelf Registration Statement as may be
necessary to keep the Shelf Registration Statement effective for the
Registration Period and cause each Prospectus to be supplemented by any required
prospectus supplement and cause any supplement to be filed pursuant to Rule 424
under the 1933 Act;

(3)               furnish to each Holder of Registrable Securities, without
charge, as many copies of each Prospectus, including each preliminary
Prospectus, and any supplement thereto and such other documents as such Holder
may reasonably request, in order to facilitate the public sale or other
disposition of the Registrable Securities; and the Company consents to the use
of such Prospectus and any amendment or supplement thereto in accordance with
applicable law and the terms hereof by each of the selling Holders of
Registrable Securities in connection with the offering and sale of the
Registrable Securities in accordance with the plan and manner of distribution
which is attached hereto as Annex A and which will be included in the
Prospectus;

(4)               use its reasonable best efforts to register or qualify the
Registrable Securities under all applicable state securities or “blue sky” laws
of such jurisdictions as any selling Holder of Registrable Securities shall
reasonably request in writing by the time the Shelf Registration Statement is
filed with the SEC, and do any and all other acts and things that may be
reasonably necessary or advisable to enable such Holder to consummate the
disposition in each such jurisdiction of such Registrable Securities owned by
such Holder; provided, however, that the Company shall not be required to (i)
qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(a)(4), (ii) file any general consent to service of process or (iii)
subject itself to taxation in any such jurisdiction if it is not so subject;

(5)               promptly notify each Holder of Registrable Securities and, if
requested by any such Holder, confirm such advice in writing (i) when the Shelf
Registration Statement has become effective and when any post-effective
amendment thereto has been filed and becomes effective, (ii) of any request by
the SEC or any state securities authority for amendments and supplements to the
Shelf Registration Statement and Prospectus or for additional information after
the Shelf Registration Statement has become effective, (iii) of the issuance by
the SEC or any state securities authority of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for that purpose, or of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, and in any
such case, the Company shall make every reasonable effort to obtain the
withdrawal of any order suspending the effectiveness of the Shelf Registration
Statement and provide immediate notice to each Holder of the withdrawal of any
such order;

(6)               upon request, furnish to each Holder, without charge, a
conformed copy of the Shelf Registration Statement and any post-effective
amendment thereto (without documents incorporated therein by reference or
exhibits thereto);

(7)               cooperate with the selling Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities
sold and not bearing any restrictive legends and enable such Registrable
Securities to be in such denominations and registered in such names as the
selling Holders may reasonably request at least three business days prior to the
delivery of any Registrable Securities sold under the Shelf Registration
Statement;

(8)               upon the occurrence of any event during the Registration
Period that makes any statement made in the Shelf Registration Statement or the
related Prospectus untrue in any material respect or that requires the making of
any changes in the Shelf Registration Statement or Prospectus so that they will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, immediately notify each selling Holder and use its
commercially reasonable best efforts to prepare and file with the SEC a
supplement or post-effective amendment to the Shelf Registration Statement or
the related Prospectus or any document incorporated therein by reference or file
any other required document so that, as thereafter delivered to the purchasers
of the Registrable Securities, such Prospectus will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; and

(9)               if reasonably requested by any Holder covered by the Shelf
Registration Statement, promptly incorporate in a Prospectus supplement such
information with respect to such Holder as such Holder reasonably requests to be
included therein,

(b)               The Company may require each Holder to furnish to the Company
such information regarding the Holder and evidence of its compliance with the
terms of Sections 3(b), 3(c) and 3(d) of this Agreement and applicable
securities laws and regulations applicable to the sale of Registrable Securities
as the Company may from time to time reasonably request in writing. Each Holder
agrees to distribute Registrable Securities only in the manner described in
Annex A and in compliance therewith. Each Holder is furnishing information to
the Company in the form of Annex B concurrently with the execution of this
Agreement. Each Holder represents and warrants that it has not held any position
or office or had any other material relationship with the Company (or its
predecessors or affiliates) during the three years prior to the date hereof.
Each Holder further represents and warrants that the foregoing information is
accurate and complete and that the securities to be offered pursuant to the
Shelf Registration Statement will include only Registrable Securities. Each
Holder agrees to promptly notify the Company of any inaccuracies or changes in
the information provided to the Company that may occur subsequent to the date
hereof at any time while the Shelf Registration Statement remains effective.
Each Holder authorizes the Company to include such information (without
independently verifying the accuracy or completeness thereof) in the Shelf
Registration Statement and/or other documents prepared or filed in connection
therewith or in connection with sales of Registrable Securities thereunder. When
Registrable Securities have been transferred pursuant to the Shelf Registration
Statement, each Holder shall provide notice to the Company specifying the
identity of such transferring Holder and the number of shares of Registrable
Securities so transferred, and certifying that (i) the prospectus delivery
requirements of the 1933 Act have been satisfied, (ii) the Holder is named as a
“Selling Security Holder” in the Shelf Registration Statement, (iii) the
aggregate number of shares of Company Common Stock transferred are not in excess
of those listed in the Shelf Registration Statement as being offered by such
Holder, and (iv) the transfer was described in the section captioned “Plan of
Distribution” in the Shelf Registration Statement.

(c)                Each Holder agrees to, as expeditiously as possible, (i)
notify the Company of the occurrence of any event that makes any statement made
in the Shelf Registration Statement or Prospectus regarding such Holder untrue
in any material respect or that requires the making of any changes in the Shelf
Registration Statement or Prospectus so that, in such regard, (A) in the case of
the Shelf Registration Statement, it will not contain any untrue statement of
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and (B) in the case
of a Prospectus, it will not contain any untrue statement of material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading, (ii) provide the Company with such information as may be
required to enable the Company to prepare a supplement or post-effective
amendment to the Shelf Registration Statement or a supplement to such
Prospectus, and (iii) execute and deliver such other agreements, instruments or
documents, or take such other actions, or refrain from taking such other
actions, as reasonably requested by the Company to implement the terms,
conditions, agreements and transactions contemplated by the Agreement. Each
Holder acknowledges and agrees that the performance by the Company of its
obligations in respect of such Holder set forth in Section 3(a) and contained
elsewhere in this Agreement are conditioned upon and subject to such Holder’s
timely compliance with its obligations under Section 3(b), (c) and (d) and
contained elsewhere in this Agreement.

(d)               Each Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(a)(8)
hereof, such Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the Shelf Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 3(a)(8) hereof, and, if so directed by the Company, such Holder will
deliver to the Company all copies in its possession, other than permanent file
copies then in such Holder’s possession, of the Prospectus covering such
Registrable Securities current at the time of receipt of such notice. Each
Holder agrees that in the event it receives any notice from the Company under
Section 3(a)(8), it will not disclose such fact to any Person.

4.                  Indemnification and Contribution.

(a)                The Company agrees to indemnify and hold harmless each Holder
whose Registrable Securities are included in the Shelf Registration Statement
and each Person, if any, who controls such Holder within the meaning of the 1933
Act, from and against all losses, claims, damages and liabilities (including,
without limitation, any legal or other expenses reasonably incurred by such
Holder or any such controlling Person in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Shelf Registration
Statement (or any amendment thereto) pursuant to which Registrable Securities
were registered under the 1933 Act, including all documents incorporated therein
by reference, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or caused by any untrue statement or alleged untrue
statement of a material fact contained in any Prospectus (as amended or
supplemented if the Company has furnished any amendments or supplements
thereto), or caused by any omission or alleged omission to state therein a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission or alleged untrue statement or omission based upon information
furnished to the Company in writing by any selling Holder claiming a right to
indemnification under this Section 4 or its representatives expressly for use
therein; provided that, with respect to any untrue statement or omission or
alleged untrue statement or omission made in any preliminary Prospectus, or
Prospectus, the indemnity agreement contained in this Section 4(a) will not
inure to the benefit of any such Person to the extent that any such losses,
claims, damages or liabilities of such Person result from the fact that there
was not sent or given to any Person who purchased Registrable Securities a copy
of the Prospectus, as then amended or supplemented (exclusive of material
incorporated by reference), if the Company had previously furnished copies
thereof to such Person.

(b)               Each Holder of Registrable Securities included in the Shelf
Registration Statement agrees, severally and not jointly, to indemnify and hold
harmless the Company and the other selling Holders and Other Stockholders
participating in the Shelf Registration Statement, and each of their respective
directors, officers who sign the Shelf Registration Statement and each Person,
if any, who controls the Company and any other selling Holder or Other
Stockholder within the meaning of the 1933 Act to the same extent as the
foregoing indemnity from the Company, but only with reference to information
furnished to the Company in writing by such Holder expressly for use in the
Shelf Registration Statement (or any amendment thereto) or any Prospectus (or
any amendment or supplement thereto); provided that, with respect to any untrue
statement or omission or alleged untrue statement or omission made in any
preliminary Prospectus, or Prospectus, the indemnity agreement contained in this
Section 4(b) will not inure to the benefit of any such Person to the extent that
any such losses, claims, damages or liabilities of such Person result from the
fact that there was not sent or given to any Person who purchased Registrable
Securities a copy of the Prospectus, as then amended or supplemented (exclusive
of material incorporated by reference), if the Company had previously furnished
copies thereof to such Person.

(c)                In case any proceeding (including any governmental
investigation) shall be instituted involving any Person in respect of which
indemnity may be sought pursuant to either paragraph (a) or paragraph (b) above,
such Person (the “indemnified party”) shall promptly notify the Person against
whom such indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such proceeding.
In any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for (a) the fees and expenses of more than one separate
firm (in addition to any local counsel) for the Company, its directors, its
officers who sign the Shelf Registration Statement and each Person, if any, who
controls the Company within the meaning of the 1933 Act and (b) the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Holders and Other Stockholders and all Persons, if any, who control any
Holders or Other Stockholders within the meaning of the 1933 Act, and that all
such fees and expenses shall be reimbursed as they are incurred. In such case
involving the Holders and Other Stockholders and such Persons who control
Holders and Other Stockholders, such firm shall be designated in writing by the
Holders of a majority of the Registrable Securities and other shares included in
the registration then outstanding. In all other cases, such firm shall be
designated by the Company. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its prior written consent (which
consent shall not be unreasonably withheld) but, if settled with such consent or
if there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. Notwithstanding the foregoing sentence, if at
any time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second and third sentences of this paragraph, the indemnifying party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 45
days after receipt by such indemnifying party of the aforesaid request, (ii)
such indemnifying party shall have received notice of the terms of such
settlement at least 30 days prior to such settlement being entered into, and
(iii) such indemnifying party shall not have reimbursed the indemnified party
for such fees and expenses of counsel in accordance with such request prior to
the date of such settlement. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which such indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (i) includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such proceeding; provided that such unconditional release may be
subject to a parallel release of a claimant or plaintiff by such indemnified
party from all liability in respect of claims or counterclaims asserted by such
indemnified party, and (ii) does not include a statement as to, or an admission
of, fault, culpability or a failure to act by or on behalf of any indemnified
party; provided, further, that, as to each indemnified party withholding such
consent, the maximum amount of the losses, damages or liabilities in respect of
which such indemnified party may seek indemnification hereunder with respect to
such claim is limited to the amount that the indemnifying party would have paid
to or on behalf of such indemnified party had such indemnified party consented
to such settlement.

(d)               If the indemnification provided for in paragraph (a) or
paragraph (b) of this Section 4 is unavailable to an indemnified party or
insufficient in respect of any losses, claims, damages or liabilities, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect the relative fault
of the indemnifying party or parties on the one hand and of the indemnified
party or parties on the other hand in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative fault of the
Company and the Holders and Other Stockholders shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Holders or Other
Stockholders and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Holders’
obligations to contribute pursuant to this Section 4(d) are several in
proportion to the aggregate amount of Registrable Securities of such Holder that
were registered pursuant to the Shelf Registration Statement.

(e)                The Company and each Holder agree that it would not be just
or equitable if contribution pursuant to this Section 4 were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in paragraph (d) above. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages and liabilities referred to in paragraph (d) above shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 4, no Holder shall be required to indemnify or contribute any amount in
excess of the net proceeds received by such Holder in connection with the sale
of the Registrable Securities sold by such Holder. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) shall be entitled to contribution from any Person who was not guilty of
fraudulent misrepresentation.

The indemnity and contribution provisions contained in this Section 4 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder or
any Person controlling any Holder, or by or on behalf of the Company, its
officers or directors or any Person controlling the Company, and (iii) any sale
of Registrable Securities pursuant to the Shelf Registration Statement.

5.                  Permitted Interruption. Notwithstanding any provision of
this Agreement or the Agreement, the Company shall not be required to prepare or
file the Shelf Registration Statement, any amendment or post- effective
amendment thereto or Prospectus supplement or to supplement or amend the Shelf
Registration Statement or otherwise facilitate the resale of Registrable
Securities, and the Company shall be free to take or omit to take any other
action that would result in the impracticality of any such filing, supplement or
amendment, (x) in connection with pending corporate developments, public filings
with the SEC and similar events, for a period not to exceed 30 days in any
three-month period or an aggregate of 90 days (whether or not consecutive) in
any twelve-month period or (y) in connection with any pending or potential
acquisitions, financings or similar transactions, for a period not to exceed 60
days in any three-month period or 90 days (whether or not consecutive) in any
twelve-month period (any period described in this Section 5 during which the
Company is not required to make such filing, amendment or supplement is herein
referred to as a “Permitted Interruption”). If a Permitted Interruption affects
the Shelf Registration Statement during the Registration Period, the Company
agrees to notify each of the Holders so affected by a Permitted Interruption as
promptly as practicable upon each of the commencement and termination of each
Permitted Interruption. The Company shall not be required in the notice of a
Permitted Interruption to disclose the cause for such Permitted Interruption,
and each Holder agrees that it will not disclose receipt of a notice of
Permitted Interruption to any Person. Each Holder agrees that, upon receipt of
any notice from the Company, such Holder will forthwith discontinue disposition
of Registrable Securities pursuant to the Shelf Registration Statement until
such Holder’s receipt of the Company’s notice as to the termination of the
Permitted Interruption.

6.                  Miscellaneous.

(a)                No Inconsistent Agreements. The Company has not entered into,
and on or after the date of this Agreement will not enter into, any agreement
that is inconsistent with the rights granted to the Holders pursuant to this
Agreement or otherwise conflicts with the provisions hereof. The rights granted
to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Company’s other
issued and outstanding securities under any such agreements.

(b)               Amendments and Waivers. This Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given unless the Company has obtained the written
consent of Holders of at least a majority of the Registrable Securities then
outstanding affected by such amendment, modification, supplement, waiver or
consent; provided, however, that no amendment, modification, supplement, waiver
or consents to any departure from the provisions of Section 4 hereof shall be
effective as against any Holder unless consented to in writing by such Holder.

(c)                Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective must be in writing and, unless
otherwise expressly provided herein, are deemed to have been duly given or made
when delivered by hand or by courier, or by certified mail, or, when transmitted
by facsimile and a confirmation of transmission printed by sender’s facsimile
machine. A copy of any notice given by facsimile also must be mailed, postage
prepaid, to the addressee. Notices to the respective parties hereto must be
addressed as follows:

If to the Company:

Guided Therapeutics, Inc.
5835 Peachtree Corners East, Suite D,
Norcross, Georgia 30092
Attn: President

With a copy in the case of notice to GT (which shall not constitute notice) to:

Jones Day
1420 Peachtree Street, N.E.
Suite 800
Atlanta, Georgia 30309-3053
Attn: David J. Bailey
John E. Zamer

If to Maloof:

2669 Mercedes Drive
Atlanta, GA 30345

If to Funderburke:

3593 Northcrest Road
Atlanta, GA 30340

With a copy in the case of notice to Maloof and Funderburke (which shall not
constitute notice) to:

The Lambros Firm LLC
1280 The Peachtree
1355 Peachtree Street
Atlanta, GA 30309
Attn: Andrew J. Ekonomou

and

Page Perry, LLC
1040 Crown Pointe Parkway
Suite 1050
Atlanta, GA 30338
Attn: Daniel I. MacIntyre

Any party may alter the address to which communications or copies are to be sent
by giving notice of the change of address under this Section.

(d)               Successors and Assigns. This Agreement binds and inures to the
benefit of the Holders and the Company and its successors. No Holder may assign
any of the rights created by this Agreement, except to a Permitted Transferee
who consents in writing to be bound by the terms and conditions of this
Agreement and supplies the information and makes the representations to the same
extent as the Holders originally party hereto.

(e)                Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

(f)                Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.

(g)               Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia.

(h)               Severability. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

 
 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

GUIDED THERAPEUTICS, INC.


By: /s/ Mark L. Faupel
Name: Mark L. Faupel

Title: Chief Executive Officer

 

 

 

Notary: /s/ Tanygna Touch

 

/s/ Dolores M. Maloof
Dolores M. Maloof

 

 

 

Notary: /s/ Stacy Clein

 

/s/ James E. Funderburke
James E. Funderburke

 

 

 

Notary: /s/ Shweta Arora

 

 

 
 

ANNEX A

Plan of Distribution

The selling security holders may sell the securities from time to time on any
stock exchange or automated interdealer quotation system on which the securities
are listed, in the over-the-counter market, in privately negotiated transactions
or otherwise, at fixed prices that may be changed, at market prices prevailing
at the time of sale, at prices related to prevailing market prices or at prices
otherwise negotiated. The selling security holders may sell the securities by
one or more of the following methods:

1.                  block trades in which the broker or dealer so engaged will
attempt to sell the securities as agent but may position and resell a portion of
the block as principal to facilitate the transaction;

2.                  purchases by a broker or dealer as principal and resale by
the broker or dealer for its own account;

3.                  ordinary brokerage transactions and transactions in which
the broker solicits purchases;

4.                  privately negotiated transactions;

5.                  short sales;

6.                  through option transactions; and

7.                  any combination of any of these methods of sale.

The Company does not know of any arrangements by the selling security holders
for the sale of any of the securities.

The selling security holders may engage brokers and dealers, and any brokers or
dealers may arrange for other brokers or dealers to participate in effecting
sales of the securities. These brokers, dealers or underwriters may act as
principals, or as an agent of a selling security holder. Broker-dealers may
agree with a selling security holder to sell a specified number of the
securities at a stipulated price per security. If the broker-dealer is unable to
sell securities acting as agent for a selling security holder, it may purchase
as principal any unsold securities at the stipulated price. Broker-dealers who
acquire securities as principals may thereafter resell the securities from time
to time in transactions on any stock exchange or automated interdealer quotation
system on which the securities are then listed, at prices and on terms then
prevailing at the time of sale, at prices related to the then-current market
price or in negotiated transactions. Broker-dealers may use block transactions
and sales to and through broker-dealers, including transactions of the nature
described above. The selling security holders may also sell the securities that
qualify in accordance with Rule 144 under the Securities Act of 1933, as
amended, rather than pursuant to this prospectus, regardless of whether the
securities are covered by this prospectus.

To the extent required under the Securities Act of 1933, as amended, the
aggregate amount of selling security holders’ securities being offered and the
terms of the offering, the names of any agents, brokers, or dealers and any
applicable commission with respect to a particular offer will be set forth in an
accompanying prospectus supplement. Any dealers, brokers or agents participating
in the distribution of the securities may receive compensation in the form of
underwriting discounts, concessions, commissions or fees from a selling security
holder and/or purchasers of selling security holders’ securities, for whom they
may act (which compensation as to a particular broker-dealer might be in excess
of customary commissions).

The selling security holders and any brokers, dealers or agents that participate
in the distribution of the securities may be deemed to be “underwriters” within
the meaning of the Securities Act of 1933, as amended, and any discounts,
concessions, commissions or fees received by them and any profit on the resale
of the securities sold by them may be deemed to be underwriting discounts and
commissions.

A selling security holder may enter into hedging transactions with
broker-dealers and the broker-dealers may engage in short sales of the
securities in the course of hedging the positions they assume with that selling
security holder, including, without limitation, in connection with distributions
of the securities by those broker-dealers.

The selling security holders and other persons participating in the sale or
distribution of the securities will be subject to applicable provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, including Regulation M. This regulation may limit the timing of
purchases and sales of any of the securities by the selling security holders and
any other person. The anti-manipulation rules under the Securities Exchange Act
of 1934, as amended, may apply to sales of securities in the market and to the
activities of the selling security holders and their affiliates. Furthermore,
Regulation M may restrict the ability of any person engaged in the distribution
of the securities to engage in market-making activities with respect to the
particular securities being distributed for a period of up to five business days
before the distribution. These restrictions may affect the marketability of the
securities and the ability of any person or entity to engage in market-making
activities with respect to the securities.

The Company has agreed to indemnify in certain circumstances the selling
security holders against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. The selling security holders have agreed to
indemnify the Company in certain circumstances against certain liabilities,
including liabilities under the Securities Act of 1933, as amended.

 

 
 

ANNEX B

The names in the Selling Security Holders table of the registration statement
should appear as follows:

Held in the Name Number of Shares Beneficially Owned Number of Shares Issuable
Upon Exercise of Warrants Dolores M. Maloof     James E. Funderburke    

 

 

